 8:20-cv-00110-RGK-PRSE Doc # 16 Filed: 11/20/20 Page 1 of 2 - Page ID # 118




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL J. KRIZ,                                            8:20CV110

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

DR. SANAT K. ROY, et al.,

                    Defendants.



      This matter is before the court on Plaintiff’s Motion for Leave to Appeal In
Forma Pauperis (Filing 15). Plaintiff filed a Notice of Appeal (Filing 14) on
November 19, 2020. Plaintiff appeals from the court’s Memorandum and Order and
Judgment dated October 19, 2020 (Filings 12, 13), in which the court dismissed this
matter without prejudice prior to service.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed In Forma Pauperis . . .

             (3) Prior Approval. A party who was permitted to proceed in
             forma pauperis in the district-court action, or who was
             determined to be financially unable to obtain an adequate defense
             in a criminal case, may proceed on appeal in forma pauperis
             without further authorization, unless:

                   (A) the district courtCbefore or after the notice of appeal
                   is filedCcertifies that the appeal is not taken in good faith
                   or finds that the party is not otherwise entitled to proceed
                   in forma pauperis and states in writing its reasons for the
                   certification or finding ; or

                   (B) a statute provides otherwise.
 8:20-cv-00110-RGK-PRSE Doc # 16 Filed: 11/20/20 Page 2 of 2 - Page ID # 119




      The court finds that because Plaintiff, a non-prisoner, was permitted to
proceed in forma pauperis in the district court (see Filing 7), he may now proceed
on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal
In Forma Pauperis (Filing 15) is granted.

      Dated this 20th day of November, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
